Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ preliminary amendment filed February 7, 2022 is acknowledged. Claims 1-22 are deleted. Claims 23-44 are added. Now, Claims 23-44 are pending.

Allowable Subject Matter
2.	Claims 23-44 are allowed.

3.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Leung (US 2005 0106376)
Leung discloses a low dielectric siliceous film manufacturing composition comprising a polysiloxane derived from a silicone compound denoted by Formula I (e.g., methyltri(acetoxy)silane, etc.) and a silicone compound denoted by Formula II (e.g., tetraethoxysilane, etc.), a polycyclic porogen (e.g., polynorb[or]ene, etc.), a solvent and a metal-ion-free catalyst. ([0029]-[0052], [0057], [0059], [0063] and [0067]) Example 8 demonstrated a polysiloxane prepared by hydrolytically condensing 10 g of tetraacetoxysilane (MW 264, 3.8E-2 mol) and 10 g of methyltri(acetoxy)silane (MW 220, 4.5E-2 mol), where the Si-OH to Si-CH3 molar ratio determined by FTIR before and after being cured are 4 and 2, respectively. Further, the amount of Si-CH3 was 4.5E-2 mol, since Si-CH3 was not hydrolyzable under the hydrolytical condensation conditions. Therefore, the amount of Si-OH before and after being cured would be 18E-2 mol and 9E-2 mol, respectively. Notably, the amount of Si-O after hydrolytical condensation (i.e., Si-O-Si and Si-OH) would be the amount of Si-acetoxy in the starting materials (i.e., 4*3.8E-2 + 3*4.5E-2 = 29E-2 mol). The molar ratios of Si-OH/Si-O before and after being cured would be 0.62 and 0.31, respectively. Therefore, Leung does not teach or fairly suggest the presently claimed Si-OH/Si-O molar ratio determined by FTIR. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 25, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765